The petitioner, a disbarred attorney, has made application for reinstatement to the Bar of the State of New York, to practice as an attorney and counselor at law. By order dated June 9, 1978 the matter was referred to the Committee on Character and Fitness, Second Judicial Department, to investigate, hold hearings and report on whether petitioner complied with this court’s order of July 5, 1961 which disbarred him and to ascertain whether he presently possesses the character and fitness requisite to an attorney and counselor at law. The Committee on Character and Fitness has submitted its report together with its recommendation that petitioner be reinstated. The court adopts the committee’s recommendation; application granted; the clerk of this court is directed to forthwith restore the petitioner’s name to the roll of attorneys and counselors at law as he is reinstated to the Bar of the State of New York. Mollen, P.J., Hopkins, Damiani, Titone and Cohalan, JJ., concur.